uan internal_revenue_service national_office technical_advice_memorandum index uil no case mis no district_director cc dom it a - tam-118036-98 taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference legend defendant state a state a statute natural disaster year year year year dollar_figurea dollar_figureb i n n cc dom it a - tam-118036-98 issue s whether the taxpayer must include in income in year the post-judgment interest due on the punitive damage portion of its judgment where the judgment became firial and non-appealable in year conclusion the taxpayer must include in income in year the post-judgment interest due on the punitive damage portion of its judgment facts taxpayer owned certain business property in state a which was damaged bya natural disaster in year taxpayer had an insurance_policy with the defendant that insured against the natural disaster_loss the defendant refused to pay for the damages and the taxpayer sued the defendant in state a court for breach of contract negligence and bad faith failure to pay insurance benefits the taxpayer also sued the insurance agent for negligence in connection with the policy and the claim a jury awarded the taxpayer dollar_figurea in actual damages against the defendant and the agent and dollar_figureb in punitive_damages against the defendant only a corresponding judgment was entered in year the judgment did not mention post-judgment interest however the issue was raised in post-trial motions thereafter the defendant and the agent unsuccessfully appealed the judgment to the supreme court of state a the defendant also filed a petition for writ of certiorari with the united_states supreme court the issue of whether the defendant owed post-judgment interest on the punitive damage portion of its judgment was raised but not pursued on appeal after the judgment was affirmed by the state a supreme court and prior to the defendant having filed a petition for writ of certiorari with the united_states supreme court the clerk of the state a court notified the defendant of its obligation to pay post- judgment interest the notice was sent to the defendant pursuant to the state a statute which provides that a ll money decrees and judgments of courts enrolled or entered shail draw interest according to law the legal_interest rate shall be at the rate of fourteen percent per annum emphasis added in year the agent paid the actual damage portion of the judgment with interest and the defendant's petition for writ of certiorari was denied also in year the defendant paid the punitive damage portion of the judgment but refused to pay interest thereon the defendant contested its liability for the interest and sought the assistance of the state a trial_court the taxpayer argued that the state a statute requires the payment of post-judgment interest on all judgments that post-judgment interest is mandatory and that the court has no discretion the state a court while cc dom it a - tam-1 refusing to issue an advisory opinion stated that there is no explanation as to why the defendant thinks it is exempt from the operation of the statute or why this issue was raised but not pursued in the previous appeals that went all the way to the supreme court of the united_states ultimately in year the defendant paid the interest in full the taxpayer is an accrual basis taxpayer and in year elected subchapter_s status on its original year corporate tax_return the taxpayer properly included in income the interest on the actual damage portion of the judgment but failed to include in income both its punitive damage award and the interest thereon thereafter the taxpayer filed an amended year corporate tax_return which included in income the punitive_damages award but not the interest accrued thereon through the end of year law and analysis this request for technical_advice concerns the timing of the post-judgment interest_income on the punitive damage portion of the taxpayer's judgment there is no dispute that the judgment became final and non-appealable in year the agent argues that interest on the punitive damage portion of the judgment should be included in income in year to the extent it has accrued in contrast the taxpayer arques that because the liability for the interest was disputed until year it should not be included in - income in year the taxpayer argues that the all event test requires the acknowledgment of the liability by the defendant before the right to the income is fixed taxpayer also argues that the amount of the interest cannot be determined with reasonable accuracy sec_451 of the code governs the year in which income must be included and provides that t he amount of any item_of_gross_income shall be included in gross_income for the taxable_year in which received by the taxpayer unless under the method_of_accounting used in computing taxable_income such amount is to be properly accounted for as of a different period sec_1_451-1 of the reguiations provides that under an accrual_method of accounting_income is includible when all the events have occurred which fix the right to receive such income and the amount thereof can be determined with reasonable accuracy fixed_right to receive income all the events that fix the right to receive income occur when the required performance takes place payment is due or payment is made whichever happens first see schiude v commissioner 372_us_128 revrul_84_31 1984_1_cb_127 revrul_83_163 1983_2_cb_26 revrul_83_106 1983_2_cb_77 the issue here is whether the payment of interest on the punitive damage portion of the judgment was due in year i t is the right to receive and not the actual receipt that determines the inclusion of the amount in gross_income spring city co v bele cc dom it a - tam-118036-98 commissioner 292_us_182 360_us_446 income from disputed obligations is not properly accruable until the dispute is resolved 286_us_290 generally a dispute is resoived when either the liability is acknowledged by the obligor or the liability is finally determined by the court and is not subject_to further appeal see united_states v consolidated edison co 36_us_380 reh’g denied 368_us_884 320_us_516 the taxpayer in the present case agrees that the judgment became final and non-appealable in year and that the defendant raised but did not pursue the post-judgment interest issue on appeal the taxpayer argues that even though the underlying judgment was final its right to receive interest on the punitive damage portion of the judgment was not fixed until year the taxpayer claims that its right to the interest does not become fixed until either the defendant admitted its liability for the interest’ or until the interest issue is resolved in a subsequent collection action the agent takes the position that the taxpayer's right to interest is fixed once the underlying judgment becomes final we agree with the agent's position ' the state a statute providing for the post-judgment interest is mandatory all judgments shall draw interest and is not subject_to judicial discretion see sears v ' taxpayer cites 297_us_88 as the leading authority for the proposition that the income is not fixed until the defendant admits its liability in that case the taxpayer filed a patent infringement suit judgment had been entered against the infringer and cross-appeals were filed the taxpayer asserted that the judgment was too small the infringer asserted that it was too great while the appeal was pending the parties settled the suit the court acknowledged that while the appeal was pending the taxpayer's claim was disputed and inchoate claim amounted to something more than a claim i t was income fully-accrued and taxable as such under the holding of this case income also would have accrued if as in this case a final non-appealabie decision had been entered however once the settlement was approved the court the taxpayer's unlike the position it took in the underlying litigation that the statute is mandatory and applied to all judgments the taxpayer here suggests that the applicability of the statute to the punitive damage portion of the judgment is and was uncertain the language of the statute however is clear and unambiguous and requires the payment of post-judgment interest on alt judgments it makes no distinction whatsoever on the underlying basis of the judgment moreover the purpose of the statute is to encourage judgment debtors to pay their judgments promptly casey v casey s c s e 2d this purpose is equally if not more applicable to judgment debtor's found liable for punitive_damages cc dom it a - tam-1 fowler s c s e 2d turner coleman inc v ohio constr engineering inc s c s e 2d moreover courts interpreting a similar federal statute u s c a have held that ilnterest accrues from the date of the judgment whether or not the judgment expressly includes it because ‘such interest follows as a legal incident from thé statute providing for it 743_f2d_643 cir quoting 139_f2d_260 6th cir see also 979_f2d_1382 cir in addition once a final judgment has been entered in a civil suit in federal court the prevailing_party becomes entitled to post-judgment interest under the mandatory terms of u s c regardless of whether the judgment itself contains a specific award of interest u s v michael schiavone sons inc 450_f2d_875 1st cir post judgment interest is a creature of statute not subject_to judicial modification 810_f2d_243 d c cir given the mandatory terms of the state a statute all judgments shall draw interest and the fact that it too is not subject_to judicial discretion the taxpayer's right to post- judgment interest became fixed on the date the judgment became final amount is reasonably determinate ' the taxpayer argues that the amount of interest to which it was entitled could not it takes this position because the defendant reasonably be determined in year contested its liability for the interest and until it was paid the amount was subject_to compromise given our finding that the taxpayer's right to the interest was fixed when the underlying judgment became final we further find that the amount of interest is readily determinable the statute provides for interest at the rate of per annum it accrues from the time the judgment is entered until the time it is paid if the amount of interest owed was subsequently compromised a possibility suggested by the taxpayer then the taxpayer may be entitled to a corresponding deduction see 547_f2d_943 cir lowa southern utilities co v united_states 348_f2d_492 ct_cl having determined that the taxpayer's right to the post-judgment interest on the punitive damage portion of its judgment was fixed in year and that the amount of the accrued interest was reasonably determinable at that time we find that it must be included in the taxpayer's income in year caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent section provides that i nterest shall be allowed on any money judgment in a civil case recovered in a district_court
